 



EXHIBIT 10.4

U.S. BANCORP
NON-QUALIFIED STOCK OPTION AGREEMENT FOR DIRECTORS

                          Number of U.S. Bancorp   Exercise Price   Social
Security GRANTED TO

--------------------------------------------------------------------------------

  Grant Date

--------------------------------------------------------------------------------

  Common Shares

--------------------------------------------------------------------------------

  Per Share ($)

--------------------------------------------------------------------------------

  Number

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

Expiration Date

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

To accept receipt of the Option and to agree to the terms and conditions of the
Plan and this Agreement, take no action. To reject receipt of the Option and the
terms and conditions of the Plan and this Agreement, please notify the Corporate
Secretary at U.S. Bancorp, 800 Nicollet Mall, BC-MN-H21O, Minneapolis, MN 55402,
in writing within 30 calendar days of the day you receive this document. Failure
to notify in a timely manner will result in your acceptance of the Option and
the terms and conditions of the Plan and this Agreement.

THIS AGREEMENT is made as of the date in the box above labeled “Grant Date” (the
“Grant Date”) by and between U.S. Bancorp, a Delaware corporation (the
“Company”), and the director named in the box above labeled “Granted To” (the
“Optionee”).

WHEREAS, the Company pursuant to its 2001 Stock Incentive Plan (the “Plan”)
wishes to grant a stock option for the purchase of Common Stock of the Company,
$.01 par value (the “Common Stock”), to the Optionee on the terms and conditions
contained in this Agreement and the Plan. In consideration of the mutual
covenants contained in this Agreement, the parties agree as follows:



1.   Grant of Option.

The Company grants Optionee the right and option (the “Option”) to purchase all
or any part of an aggregate of the number of shares of the Company’s Common
Stock set forth in the box above labeled “Number of U.S. Bancorp Common Shares”
at the exercise price set forth in the box above labeled “Exercise Price Per
Share” on the terms and conditions of this Agreement. The Option is not intended
to be an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).

1



--------------------------------------------------------------------------------



 



2.   Vesting of Exercise Rights.  

(a)   Subject to the terms and conditions of this Agreement, the Option may be
exercised by Optionee in cumulative installments not in excess of 25% on or
after the first anniversary of the Grant Date, 25% on or after the second
anniversary of the Grant Date, 25% on or after the third anniversary of the
Grant Date and 25% on or after the fourth anniversary of the Grant Date. If the
full amount of stock available for purchase in any of the foregoing periods is
not purchased during such period, the shares not purchased shall be available
for purchase in any subsequent period during the term of the Option. The Option
shall terminate at the close of business on the date in the box above labeled
“Expiration Date,” or on such earlier date as described in this Agreement.   (b)
  Notwithstanding the other vesting provisions contained in Section 2(a) above,
but subject to the other terms and conditions of this Agreement, the Option may
be exercised in full immediately upon a “Change in Control.” For purposes of
this Agreement, the following terms shall have the following definitions:



(i)   “Announcement Date” shall mean the date of the public announcement of the
transaction, event or course of action that results in a Change in Control.  
(ii)   “Cause” shall mean (A) the continued failure by Optionee to substantially
perform Optionee’s duties with the Company, after a demand for substantial
performance is delivered to Optionee that specifically identifies the manner in
which the Company believes that Optionee has not substantially performed
Optionee’s duties, and Optionee has failed to resume substantial performance of
Optionee’s duties on a continuous basis, (B) gross and willful misconduct during
service as a director (regardless of whether the misconduct occurs on the
Company’s premises), including, but not limited to, theft, assault, battery,
malicious destruction of property, arson, sabotage, embezzlement, harassment,
acts or omissions which violate the Company’s rules or policies (such as
breaches of confidentiality), or other conduct which demonstrates a willful or
reckless disregard of the interests of the Company or its Affiliates or
(C) Optionee’s conviction of a crime (including, without limitation, a
misdemeanor offense) which impairs Optionee’s ability substantially to perform
Optionee’s duties as a Director.   (iii)   “Change in Control” shall mean any of
the following occurring after the date of this Agreement:



(A)   The acquisition by any Person (as defined in Section 2(b)(iv) hereof) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (1) the then outstanding shares of Common
Stock (the “Outstanding Company Common Stock”) or (2) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (A), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by a subsidiary of the Company or any employee benefit
plan (or related trust) sponsored or maintained by the Company or a subsidiary
of the Company (a

2



--------------------------------------------------------------------------------



 



    “Company Entity”) or (iv) any acquisition by any corporation pursuant to a
transaction which complies with clause (i), (ii) or (iii) of this clause (A); or



(B)   Individuals who, as of the date, constitute the Company’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors (except as a result of the death, retirement
or disability of one or more members of the Incumbent Board); provided, however,
that any individual becoming a director subsequent to the date of this Agreement
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, (1) any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Incumbent Board, (2) any director designated by or on
behalf of a Person who has entered into an agreement with the Company (or which
is contemplating entering into an agreement) to effect a Business Combination
(as defined in Section 2(b)(iii)(C) hereof) with one or more entities that are
not Company Entities or (3) any director who serves in connection with the act
of the Board of Directors of increasing the number of directors and filling
vacancies in connection with, or in contemplation of, any such Business
Combination; or   (C)   Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (1) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock or the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (2) no Person (excluding any Company Entity or such corporation resulting
from such Business Combination) beneficially owns, directly or indirectly, 35%
or more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(3) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board of Directors, providing for such Business Combination; or

3



--------------------------------------------------------------------------------



 



(D)   Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



(iv)   “Person” shall be defined as defined in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act.



3.   Effect of Termination of Directorship



(a)   The Option shall terminate and may no longer be exercised if Optionee
ceases to be a director of the Company, except that:



(i)   If Optionee’s service as a director is terminated for any reason other
than for Cause or for voluntary separation from service with less than ten years
of service as a director, the Option will immediately be fully exercisable in
whole notwithstanding the vesting provisions contained in Section 2(a) or
Section 2(b), and may be exercised at any time during the remaining term of the
option, but not after the termination date of the Option.   (ii)   If Optionee’s
service as a director is terminated upon the Optionee’s reaching mandatory
retirement age, the Option will immediately be fully exercisable in whole
notwithstanding the vesting provisions contained in Section 2(a) or
Section 2(b), and may be exercised at any time during the remaining term of the
option, but not after the termination date of the Option.   (iii)   If
Optionee’s service as a director is terminated by reason of Cause, the Option
shall be terminated as of the date of the misconduct.   (iv)   If Optionee’s
service as a director is terminated by voluntary separation from the Board with
fewer than ten years service as a Director, then Optionee may at any time within
a period of three years after such termination, but not after the termination
date of the Option, exercise the option to the extent that the Option was
exercisable by Optionee on the date of the termination of service as a director.



4.   Securities Law Compliance

The exercise of all or any portion of this Option shall only be effective at
such time that the sale of Common Stock issued pursuant to such exercise will
not violate any state or federal securities or other laws. The Company is under
no obligation to effect any registration of the stock subject to the Option
under the Securities Act of 1933 or to effect any state registration or
qualification of such Common Stock. The Company may, in its sole discretion,
defer the effectiveness of any full or partial exercise of the Option in order
to ensure that the issuance of stock upon exercise will be in compliance with
federal or state securities laws and the rules of the New York Stock Exchange or
any other exchange upon which the Company’s Common Stock is traded.



5.   Method of Exercise of Option

Subject to the foregoing, the Option may be exercised in whole or part from time
to time by serving written notice of exercise on the Company at its principal
executive offices, to the attention of the Company’s Executive Compensation
Department or to its properly designated agent serving from time to time. The
notice shall state the number of shares as to which the Option is being

4



--------------------------------------------------------------------------------



 



exercised and be accompanied by payment of the purchase price. Optionee may, at
Optionee’s election, pay the purchase price (a) by check payable to the Company,
(b) in previously owned shares of the Company’s Common Stock or (c) in any
combination of the two, in each case having a Fair Market Value (as defined in
the Plan) on the exercise date equal to the applicable exercise price. Optionee
may, at Optionee’s election, exercise the Option, in whole or in part, by
providing the Company with an attestation that such previously owned shares of
the Company’s Common Stock are owned by Optionee, in which case the number of
previously owned shares having a Fair Market Value equal to the exercise price
(or appropriate portion of the exercise price) will be withheld from the number
of shares issued to Optionee pursuant to the exercise of the Option. Previously
owned shares used as provided in the two immediately preceding sentences must
have been owned by Optionee for a minimum of six months prior to the date of
exercise of the Option for this method of payment to apply.



6.   Miscellaneous



(a)   Except pursuant to terms approved by the Compensation Committee of the
Board of Directors (the “Committee”), the Option may not be transferred, except
by will or the laws of descent and distribution to the extent provided in
Section 3(a)(iii) or Section 3(a)(iv) , and during Optionee’s lifetime the
Option is exercisable only by Optionee (or by Optionee’s guardian or legal
representative in the case of Disability).   (b)   In the event that any
dividend or other distribution (whether in the form of cash, shares of Common
Stock, or other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Common Stock or other securities of the
Company or other similar corporate transaction or event affecting the stock
subject to the Option would be reasonably likely to result in the diminution or
enlargement of any of the benefits or potential benefits intended to be made
available under the Option (including, without limitation, the benefits or
potential benefits of provisions relating to the term, vesting or exercisability
of the Option, and any “change in control” provision), the Committee shall, in
such manner as it shall deem equitable or appropriate in order to prevent such
diminution or enlargement of any such benefits or potential benefits, adjust any
or all of (i) the number and type of shares (or other securities or other
property) subject to the Option and (ii) the exercise price with respect to the
Option; provided, however, that the number of shares covered by the Option shall
always be a whole number. Without limiting the foregoing, if any capital
reorganization or reclassification of the capital stock of the Company, or
consolidation or merger of the Company with another corporation, or the sale of
all or substantially all of the Company’s assets to another corporation, shall
be effected in such a way that holders of the Company’s Common Stock shall be
entitled to receive stock, securities, cash or other assets with respect to or
in exchange for such shares, Optionee shall have the right to purchase and
receive upon the basis and upon the terms and conditions specified in this
Agreement and in lieu of the shares of the Common Stock of the Company
immediately available for purchase and receivable upon the exercise of the
Option, with appropriate adjustments to prevent diminution or enlargement of
benefits or potential benefits intended to be made available under the Option,
such shares of stock, other securities, cash or other assets as would have been
issued or delivered to Optionee if Optionee had exercised the Option and had
received such shares of Common

5



--------------------------------------------------------------------------------



 



    Stock prior to such reorganization, reclassification, consolidation, merger
or sale. The Company shall not effect any such consolidation, merger or sale
unless prior to the consummation thereof the successor corporation (if other
than the Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall assume by written instrument the obligation to
deliver to Optionee such shares of stock, securities, cash or other assets as,
in accordance with the foregoing provisions, Optionee may be entitled to
purchase or receive.



(c)   The Company shall at all times during the term of the Option reserve and
keep available such number of shares of the Company’s Common Stock as will be
sufficient to satisfy the requirements of this Agreement.   (d)   This Option is
issued under the Plan and is subject to its terms. The Plan is available for
inspection on the intranet and during business hours at the principal offices of
the Company.



7.   Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Minnesota.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first written above.

U.S. BANCORP

By:

--------------------------------------------------------------------------------

Its: Vice President and Assistant Secretary

6